Exhibit 10.1 Execution Version ASSET PURCHASE AGREEMENT By and Among PARTY CITY OF WARWICK, INC. & PARTY CITY OF LINCOLN, LLC, as Sellers, and iPARTY CORP. & iPARTY RETAIL STORES CORP., as Buyers Dated as of August 15, 2007 TABLE OF CONTENTS 1. DEFINITIONS; CERTAIN RULES OF CONSTRUCTION. 1 2. ACQUISITION OF ASSETS BY BUYER. 8 2.1. Purchase and Sale of Assets. 8 2.2. Excluded Assets. 9 2.3. Assumption of Liabilities. 10 2.4. Liabilities Not Assumed. 10 2.5. Purchase Price. 11 2.6. The Closing. 11 2.7. Deliveries by Sellers and Buyer. 11 2.8. Allocation of Purchase Price. 12 2.9. Deposit. 13 2.10. Prorations. 13 2.11. Cash. 14 2.12. Acquired Inventory. 14 3. REPRESENTATIONS AND WARRANTIES OF THE SELLERS. 16 3.1 Organization and Qualification of the Sellers. 16 3.2 Authorization of Transaction. 17 3.3 Noncontravention. 17 3.4 Brokers’
